Citation Nr: 1550894	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February, 22, 2004, for the grant of service connection for malaria.

2.  Entitlement to an initial compensable rating for malaria.
 

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for malaria and assigned a noncompensable rating, effective February 22, 2004.

By way of background, the Veteran's original claim for service connection for malaria was denied in a February 1995 rating decision.  The RO denied the Veteran's claim to reopen the claim for service connection in February 2005, and thereafter, the Board reopened and remanded the claim for further development in October 2006.  After issuing another remand in November 2008, the Board granted service connection for malaria in March 2010.  The RO implemented the Board's grant in the April 2010 rating decision that is the subject of the present appeal.

In April 2013, the Veteran submitted a Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  However, in June 2013, the Veteran submitted a signed statement indicating that attorney Virginia Girard-Brady is his representative.  Thereafter, in August 2015, VA received an informal hearing presentation from DAV.  In light of the foregoing, the Board requested that the Veteran clarify his representation and informed the Veteran that if he or his representative did not contact the Board within 30 days of the issuance of the October 19, 2015, request for clarification, the Board will assume that the Veteran is representing himself and resume review of the appeal.  To date, the Veteran's choice of representative has not been clarified.  Thus, the Board assumes that he is representing himself and will proceed with review of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not appeal a February 1995 rating decision that denied service connection for malaria, and new and material evidence was not received within the appeal period of this decision.
 
2.  Since the February 1995 denial of service connection, the Veteran next communicated in writing his desire to file a claim for service connection for malaria on February 10, 2003.

3.  The Veteran's service-connected malaria is not shown to be currently active or productive of residual liver impairment, spleen impairment, or other significant and non-transient residuals.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 10, 2003, for the grant of service connection for malaria are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).

2.  The criteria for a compensable rating for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.20, 4.31, 4.88b, Diagnostic Code 6304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the Veteran's claims for an earlier effective date and an increased rating arise from his disagreement with the rating decision that granted benefits, the Board finds that the Veteran's claim for compensation was substantiated and any defect in notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Pursuant to VA's duty to assist, VA provided examinations and obtained medical opinions in January 2007, December 2008, and August 2009.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the examinations and opinions are adequate as the examiners reviewed the Veteran's relevant medical history and offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the Veteran's January 2011 substantive appeal, the Veteran's former attorney requested that VA provide another examination in order to determine the residuals of his malaria, to include liver and spleen conditions, but the Veteran has not asserted that his condition has worsened since his last examination, and therefore, a new examination is not indicated.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Furthermore, the Veteran reported in June 2015 that he is not able to appear for another examination because he is unable to stand and walk.

Also pursuant to the duty to assist, VA has associated with the Veteran's claims file his VA treatment records in addition to relevant, available non-VA treatment records.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for an Earlier Effective Date

As noted previously, the grant of service connection for malaria is currently effective from February 22, 2004.

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2015).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears  v. Principi, 16 Vet. App. 244, 248 (2002).  For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Here, the RO denied the Veteran's claim for service connection for malaria in a February 1995 rating decision.  The Veteran did not initiate an appeal with this rating decision nor did VA receive new and material evidence within one year of the decision, and thus, it became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.156(b).

In assessing whether a claim to reopen the claim for service connection for malaria was filed prior to February 22, 2004, the Board notes that the Veteran's representative submitted an "informal claim" for "service-connected disability benefits" in May 2002.  Notably, this correspondence does not note the specific disabilities for which service connection was desired.  As stated previously, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski, 23 Vet. App. at 84 (emphasis added).  Thus, although the Veteran's May 2002 correspondence indicates that the Veteran intended to file a claim for compensation benefits generally, the Board finds that a May 2002 effective date is not warranted because the May 2002 correspondence fails to identify the specific benefits sought, as required.

Thereafter, in October 2002, the Veteran's representative submitted evidence regarding claims for service connection for a bilateral foot condition, carpal tunnel syndrome (CTS), and a skin condition.  Malaria was not noted as a condition for which service connection was sought at that time.

Of record is a January 2003 letter that the Veteran sent to Dr. M. Haffenreffer to request an opinion regarding the etiology of the Veteran's CTS.  In the letter, the Veteran noted that he had the opportunity to file a claim for malaria and additional conditions following his discharge from service, but did not.  Then, the Veteran reported that he recently filed a claim and asked the doctor to submit to VA a medical opinion regarding the etiology of the Veteran's CTS.  The Board finds that the Veteran's letter cannot be reasonably construed as correspondence that evinces his intent to file a claim for service connection for malaria with VA, as it was addressed to his doctor and the letter indicates that the Veteran only intended to obtain a medical opinion regarding another disability.

Thereafter, on February 10, 2003, VA received a statement from the Veteran in which he reported that he was treated for malaria.  Resolving any doubt in the Veteran's favor, the Board construes the February 2003 statement as a claim to reopen the previously denied claim of service connection for malaria.  Thus, an effective date of February 10, 2003, is warranted.

The Board acknowledges the Veteran's argument that he had malaria upon discharge from service in 1946, and thus, he should have received compensation benefits from that date, but the Board is bound by the law and cannot grant benefits absent a claim.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014).

III.  Claim for an Increased Rating

In light of the foregoing, the Board will now address whether a compensable initial rating for malaria is warranted for the period from February 10, 2003.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the rating schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Veteran is currently rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304, for malaria.  Under Diagnostic Code 6304, a 100 percent rating for malaria is assigned when there is an active disease process.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, malaria is to be rated on the basis of residuals such as liver or spleen damage under the appropriate system. 

Here, the Veteran asserts that he experiences recurrent fevers, chills, and anemia due to malaria.  In June 2006, a VA clinician documented the Veteran's report that he suspects that he still has malaria "in his blood" and that he experiences sweats and chills on a daily basis.

Throughout the period on appeal, VA clinicians have noted a past medical history that includes malaria, but the record is negative for evidence of active disease.

In January 2007, a VA examiner reported that there was no indication that the Veteran had malaria at that time.

In July 2008, the Veteran reported having mild transient lightheadedness on rising, but a clinician noted possible orthostatic hypotension and residual vestibular dysfunction as possible sources of lightheadedness.

In December 2008, VA provided another examination.  At that time, the Veteran reported that he has chills and sweats that continue to the present time, and these episodes decrease in frequency over time.  Upon discharge, he experienced fevers and sweats one to two times per week and now experiences these symptoms five to six times per year.  They occur at night and are gone by morning.  He reported that he experiences weakness and fatigue after each episode and has difficulty with balance and walking.  Further, he reported having cold sore-like blisters two to three days after each episode.  He does not experience pain, nausea, or vomiting.  The examiner noted a normal liver function test and documented an impression of anemia of undetermined etiology.  The examiner indicated that the Veteran has a history of malaria with subsequent fevers, but did not document a finding of active malaria.

VA treatment records dated July 2009 indicate that the Veteran did not have night sweats, cough, bright red blood per rectum, melena, or other constitutional symptoms.  Further, it was determined that the Veteran's anemia is related to chronic inflammation/disease.  Subsequent records dated from June 2011 to May 2014 document a finding that his anemia may have developed secondary to the hydrochlorothiazide (HCTZ) that he takes to treat hypertension or myelodysplasia, and indicate that the Veteran did not desire further work-up as to this issue.

Thereafter, in August 2009, a VA examiner reported that the evidence does not show that the Veteran has had an episode of malaria since 1945, and there is no objective evidence that he has had a recurrence of malaria over the previous forty-year period, and there is no evidence of hepatitis.  Thus, it is less likely than not that the Veteran had a recurrence of malaria.

October 2009 records indicate that the Veteran's last kidney and liver function tests were within normal limits.  Then, in April 2010, July 2010, and November 2010, the Veteran denied having fevers and night sweats, and clinicians reported that he did not experience fevers or chills.  Similarly, the Veteran denied fevers, chills, headaches, numbness, or weakness in April 2013 and May 2014.  In a statement that was received in August 2010, the Veteran reported that he has never denied having fevers, chills, and sweats, but the Board assigns greater probative value to what is presented in the medical treatment records.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is charged with the duty to assess the credibility and weight given to evidence); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

In addition, a July 2013 treatment record documents his report of fatigue over the past several years, but the reporting clinician indicated that this fatigue may be related to the Veteran's anemia, which has not been attributed to malaria.  Further, the record includes regular reports of weight loss that has not been attributed to malaria.

Despite the Veteran's assertions that he has experienced fevers, night sweats, and anemia that he relates to relapses of malaria, the clinical evidence of record does not demonstrate any verified relapses.  Specifically, there is no evidence that the Veteran was ever hospitalized for a relapse of malaria, nor is there evidence that a relapse was confirmed by the presence of malarial parasites in blood smears.  Additionally, there is no clinical evidence demonstrating either liver or spleen damage secondary to malaria, such that residuals of malaria could be rated under the appropriate system.

To the extent that the Veteran believes that he has experienced recurrences of malaria since service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). However, as to whether certain symptoms represent recurrences or residuals of malaria, such assessment of the origin of symptoms is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran has experienced many attacks of malaria since service, the Board ultimately affords the objective medical evidence of record greater probative weight than the Veteran's lay statements.

Further, clinicians have indicated that the Veteran's anemia is not related to malaria.  Additionally, to the extent that the Veteran's reported fevers and night sweats may be considered residuals of malaria, the Board finds it highly probative that the treatment records include regular reports that the Veteran did not experience fevers, chills, night sweats, or other constitutional symptoms during the appeal period.  In light of the Veteran's December 2008 report that he only experiences five to six episodes of fevers with night sweats annually and that these episodes are becoming less frequent over time, the Board finds that the symptoms reported as residuals of malaria are transient and infrequent, and not productive of impairment.  Thus, his current disability is best represented by a noncompensable rating.   

The Board acknowledges the Veteran's June 2006 report that he experiences sweats and chills on a daily basis, but finds this report less probative than the remainder of the evidence of record because it is inconsistent with other reports, to include his December 2008 report that he experienced fevers and sweats one to two times per week during the period after his discharge from service and that these episodes have decreased in frequency since that time.

In sum, the weight of the competent evidence demonstrates that the Veteran's malaria does not warrant a compensable disability rating pursuant to Diagnostic Code 6304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the criteria for rating malaria contemplate the severity and symptoms of the Veteran's disability since the rating criteria contemplate a level of disability that is more severe than what has been demonstrated.  Thus, referral for extraschedular consideration is unnecessary.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Further, the record does not suggest, and the Veteran does not contend, that referral for extraschedular consideration is warranted with regard to the combined effect of the Veteran's service-connected disabilities.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Lastly, the evidence does not show and the Veteran does not assert that he is unable to work due to malaria.  Thus, the issue of entitlement to a total disability rating has not been raised by the record and need not be referred for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of February 10, 2003, for the grant of service connection for malaria, is granted.

An initial compensable rating for malaria is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


